 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   JESSE NOBLE,                                              Case No. 2:18-CV-00520-GMN-EJY
 5                  Plaintiff,
                                                                              ORDER
 6          v.
 7   JAMES OZURENDA,
 8                  Defendant.
 9

10          Before the Court is Plaintiff Jesse Noble’s Motion for Leave to Amend Complaint (ECF No.
11   39) and his proposed amended complaint (ECF No. 39-1). The time for opposition to Plaintiff’s
12   Motion has run with no opposition filed. The Court now screens Plaintiff’s proposed amended civil
13   rights complaint pursuant to 28 U.S.C. § 1915A. 1
14   I.     Screening Standards
15          Federal courts must conduct a preliminary screening in any case in which a prisoner seeks
16   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.
17   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims that
18   are frivolous, malicious, fail to state a claim upon which relief may be granted or seek monetary
19   relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),(2). Pro se
20   pleadings, however, must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696,
21   699 (9th Cir. 1990). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
22   elements: (1) the violation of a right secured by the Constitution or laws of the United States, and
23   (2) that the alleged violation was committed by a person acting under color of state law. See West
24   v. Atkins, 487 U.S. 42, 48 (1988).
25          In addition to the screening requirements under § 1915A, pursuant to the Prison Litigation
26   Reform Act (PLRA), a federal court must dismiss a prisoner’s claim, if “the allegation of poverty is
27   untrue,” or if the action “is frivolous or malicious, fails to state a claim on which relief may be
28   1
            Plaintiff’s In Forma Pauperis status was previously reviewed and granted by the Court.
                                                       1
 1   granted, or seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C.

 2   § 1915(e)(2). Dismissal of a complaint for failure to state a claim upon which relief can be granted

 3   is provided in Federal Rule of Civil Procedure 12(b)(6), and the court applies the same standard

 4   under § 1915 when reviewing the adequacy of a complaint or an amended complaint. When a court

 5   dismisses a complaint under § 1915(e), the plaintiff should be given leave to amend the complaint

 6   with directions as to curing its deficiencies, unless it is clear from the face of the complaint that the

 7   deficiencies could not be cured by amendment. See Cato v. United States, 70 F.3d 1103, 1106 (9th

 8   Cir. 1995).

 9          Review under Rule 12(b)(6) is essentially a ruling on a question of law. See Chappel v. Lab.

10   Corp. of America, 232 F.3d 719, 723 (9th Cir. 2000). Dismissal for failure to state a claim is proper

11   only if it is clear that the plaintiff cannot prove any set of facts in support of the claim that would

12   entitle him or her to relief. See Morley v. Walker, 175 F.3d 756, 759 (9th Cir. 1999). In making this

13   determination, the court takes as true all allegations of material fact stated in the complaint, and the

14   court construes them in the light most favorable to the plaintiff. See Warshaw v. Xoma Corp., 74

15   F.3d 955, 957 (9th Cir. 1996). Allegations of a pro se complainant are held to less stringent standards

16   than formal pleadings drafted by lawyers. See Hughes v. Rowe, 449 U.S. 5, 9 (1980). While the

17   standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff must provide

18   more than mere labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

19   A formulaic recitation of the elements of a cause of action is insufficient. Id.

20          In addition, a reviewing court should “begin by identifying pleadings [allegations] that,

21   because they are no more than mere conclusions, are not entitled to the assumption of truth.”

22   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “While legal conclusions can provide the framework

23   of a complaint, they must be supported with factual allegations.” Id. “When there are well-pleaded

24   factual allegations, a court should assume their veracity and then determine whether they plausibly

25   give rise to an entitlement to relief.” Id. “Determining whether a complaint states a plausible claim

26   for relief . . . [is] a context-specific task that requires the reviewing court to draw on its judicial

27   experience and common sense.” Id.

28
                                                       2
 1          Finally, all or part of a complaint filed by a prisoner may therefore be dismissed sua sponte

 2   if the prisoner’s claims lack an arguable basis either in law or in fact. This includes claims based on

 3   legal conclusions that are untenable (e.g., claims against defendants who are immune from suit or

 4   claims of infringement of a legal interest which clearly does not exist), as well as claims based on

 5   fanciful factual allegations (e.g., fantastic or delusional scenarios). See Neitzke v. Williams, 490 U.S.

 6   319, 327-28 (1989); see also McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).

 7   II.    SCREENING OF PROPOSED [SECOND] AMENDED COMPLAINT

 8          The facts underlying Plaintiff’s proposed second amended complaint are essentially the same

 9   as those alleged in his first amended complaint filed on June 5, 2019. Those facts are not repeated

10   here. However, as was true in the first amended complaint, which, after screening, was filed

11   following the Court’s Screening Order of that same day (ECF Nos. 34 and 35), Plaintiff sues multiple

12   defendants for events that took place while he was incarcerated at High Desert State Prison

13   (“HDSP”). Plaintiff again alleges violations of his Eighth and Fourteenth Amendment rights.

14          With respect to Plaintiff’s Eighth Amendment Claim (Count I), Plaintiff’s proposed second

15   amended complaint identifies as defendants HDSP’s medical director Remero [sic] Aranas

16   (previously sued as a “John Doe”), the Jane Doe nurse who evaluated Plaintiff at his “Arrival

17   Mandatory [A]ssessment,” and Dr. Hanf to whom Plaintiff alleges he sent several Kites regarding

18   medical concerns pertaining to his eyes. With respect to Plaintiff’s Fourteenth Amendment Claim

19   (Count II), Plaintiff identifies Dr. Hanf, Remero [sic] Aranas, HDSP Warden James Dzurenda, and

20   HDSP Associate Warden of Operations J. Nash.

21          The Eighth Amendment prohibits the imposition of cruel and unusual punishment and

22   “embodies ‘broad and idealistic concepts of dignity, civilized standards, humanity, and decency.’”

23   Estelle v. Gamble, 429 U.S. 97, 102 (1976). A prison official violates the Eighth Amendment when

24   he acts with “deliberate indifference” to the serious medical needs of an inmate. Farmer v. Brennan,

25   511 U.S. 825, 828 (1994). “To establish an Eighth Amendment violation, a plaintiff must satisfy

26   both an objective standard—that the deprivation was serious enough to constitute cruel and unusual

27   punishment—and a subjective standard—deliberate indifference.” Snow v. McDaniel, 681 F.3d 978,

28   985 (9th Cir. 2012).
                                                       3
 1           To establish the first prong, “the plaintiff must show a serious medical need by demonstrating

 2   that failure to treat a prisoner’s condition could result in further significant injury or the unnecessary

 3   and wanton infliction of pain.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (internal

 4   quotations omitted). To satisfy the deliberate indifference prong, a plaintiff must show “(a) a

 5   purposeful act or failure to respond to a prisoner’s pain or possible medical need and (b) harm caused

 6   by the indifference.” Id. “Indifference may appear when prison officials deny, delay or intentionally

 7   interfere with medical treatment, or it may be shown by the way in which prison physicians provide

 8   medical care.” Id. (internal quotations omitted). When a prisoner alleges that delay of medical

 9   treatment evinces deliberate indifference, the prisoner must show that the delay led to further injury.

10   See Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985) (holding that

11   “mere delay of surgery, without more, is insufficient to state a claim of deliberate medical

12   indifference”).

13           A defendant is liable under 42 U.S.C. § 1983 “only upon a showing of personal participation

14   by the defendant.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). “A supervisor is only liable

15   for constitutional violations of his subordinates if the supervisor participated in or directed the

16   violations, or knew of the violations and failed to act to prevent them. There is no respondeat

17   superior liability under [§]1983.” Id.; see also Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (holding

18   that “[b]ecause vicarious liability is inapplicable to Bivens and § 1983 suits, a plaintiff must plead

19   that each Government-official defendant, through the official’s own individual actions, has violated

20   the Constitution”).

21           “A showing that a supervisor acted, or failed to act, in a manner that was deliberately

22   indifferent to an inmate’s Eighth Amendment rights is sufficient to demonstrate the involvement—

23   and the liability—of that supervisor.” Starr v. Baca, 652 F.3d 1202, 1206-07 (9th Cir. 2011). “Thus,

24   when a supervisor is found liable based on deliberate indifference, the supervisor is being held liable

25   for his or her own culpable action or inaction, not held vicariously liable for the culpable action or

26   inaction of his or her subordinates.” Id. at 1207. As such, “a plaintiff may state a claim against a

27   supervisor for deliberate indifference based upon the supervisor’s knowledge of and acquiescence

28   in unconstitutional conduct by his or her subordinates.” Id.
                                                        4
 1          The Court finds that Plaintiff states a claim against defendant Dr. Hanf, to whom Plaintiff

 2   claims he sent several Kites, and from whom he received no productive answer. Plaintiff also asserts

 3   a facial claim against Romero Aranas to whom Plaintiff alleges his grievances pertaining to his

 4   medical care needs were forwarded. Like Dr. Hanf, Plaintiff alleges Mr. (or potentially Dr.) Aranas

 5   “never did any productive during the [g]rievance process.” Plaintiff also alleges facts that meet the

 6   above standards for stating an Eighth Amendment Claim (as explained more fully in the Court’s

 7   June 5, 2019 Order (ECF No. 34), which are incorporated herein by this reference).

 8          However, Plaintiff again fails to state a claim against the Jane Doe nurse as Plaintiff

 9   continues to fail to allege she had any knowledge of his 18 month wait for eye glasses or his injuries

10   arising from his long wait. Thus, the Court dismisses Plaintiff’s Count I for alleged violations of the

11   Eighth Amendment against Jane Doe.

12          The Court also broadly construes Plaintiff’s allegations that it should not take 18 months to

13   see an eye doctor, that he has exhausted his administrative remedies, and his claims that there is no

14   legitimate institutional purpose for such a delay as stated in support of Plaintiff’s request for

15   injunctive relief. The Court believes Plaintiff seeks to restate his claim for injunctive relief to change

16   the policy that causes an inmate to wait 18 months for an eye appointment. However, Plaintiff does

17   not identify any policy that he seeks to change. Thus, this claim fails to state a facial claim against

18   the identified Defendants injunctive relief in their official capacity.

19          Construing Plaintiff’s Count II alleging, violations of the Fourteenth Amendment liberally,

20   as the Court must, a section 1983 action premised on violation of the Fourteenth Amendment for

21   inadequate medical care requires allegations that each defendant acted with deliberate indifference

22   to the decedent's serious medical needs. Castro v. County of Los Angeles, 833 F.3d 1060, 1067–68

23   (9th Cir. 2016) (en banc). However, inmates bringing deliberate indifference claims against prison

24   officials “may do so under the Eighth Amendment's Cruel and Unusual Punishment Clause or, if not

25   yet convicted, under the Fourteenth Amendment's Due Process Clause.” Id. at 1067–68; see also

26   Mendiola–Martinez v. Arpaio, 836 F.3d 1239, 1246 n.5 (9th Cir. 2016) (“Eighth Amendment

27   protections apply only once a prisoner has been convicted of a crime, while pretrial detainees are

28   entitled to the potentially more expansive protections of the Due Process Clause of the Fourteenth
                                                        5
 1   Amendment.”). Claims related to inadequate medical care fall within the Fourteenth Amendment’s

 2   due process clause for pre-trial detainees, Howard v. Dickerson, 34 F.3d 978, 980 (10th Cir. 1994),

 3   and the Eighth Amendment’s cruel and unusual punishment prohibition for sentenced prisoners,

 4   Estelle v. Gamble, 429 U.S. 97, 102 (1976). Thus, Plaintiff’s Count II, to the extent it alleges that

 5   Plaintiff was refused medical treatment because he is disabled fails as this claim must be brought

 6   pursuant to the Eighth Amendment.

 7           However, the Equal Protection Clause of the Fourteenth Amendment provides that a state

 8   may not “deny to any person within its jurisdiction the equal protection of the laws,” which is

 9   essentially a direction that all persons similarly situated should be treated alike. U.S. Const., amend.

10   XIV; City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439 (1985). To establish a

11   violation of the Equal Protection Clause, an inmate must show that the defendants purposefully

12   discriminated against him. Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265

13   (1977). Such discriminatory purpose must be a motivating factor in the actions of the defendants.

14   Id. While Plaintiff alleges he was treated differently because of his disability and that Defendants

15   “did not do this to anyone else that I know except me,” his allegations are insufficient to establish a

16   facial claim that he was treated differently than similarly situated individuals who are not disabled.

17   Thus, this claim also fails.

18           Title II of the Americans with Disabilities Act (the “ADA”) clearly covers inmates in state

19   prisons. Pennsylvania Dept. of Corrections v. Yesky, 524 U.S. 206 (1998); U.S. v. Georgia, 546

20   U.S. 151, 158 (2006)(“[t]hus, insofar as Title II creates a private cause of action for damages against

21   the States for conduct that actually violates the Fourteenth Amendment, Title II validly abrogates

22   state sovereign immunity”). To state a claim under ADA § 12131 of Title II, a plaintiff must allege

23   that: “(1) he is an individual with a disability; (2) he is otherwise qualified to participate in or receive

24   the benefit of some public entity's services, programs, or activities; (3) he was either excluded from

25   participation in or denied the benefits of the public entity's services, programs, or activities, or was

26   otherwise discriminated against by the public entity; and (4) such exclusion, denial of benefits, or

27   discrimination was by reason of [his] disability.” Simmons v. Navajo County, Ariz., 609 F.3d 1011,

28
                                                         6
 1   1021 (9th Cir. 2010). The Supreme Court also articulated a step-by-step analysis for Title II claims

 2   and explained that a lower court should:

 3             determine.. on a claim-by-claim basis, (1) which aspects of the State's alleged
 4             conduct violated Title II; (2) to what extent such misconduct also violated the
               Fourteenth Amendment; and (3) insofar as such misconduct violated Title II but
 5             did not violate the Fourteenth Amendment whether Congress' purported abrogation
               of sovereign immunity as to that class of conduct is nevertheless valid.
 6

 7   Georgia, 546 U.S. at 159. Here, although Plaintiff mentions the ADA, he does not allege he is
 8   disabled, but only that he needed eye glasses, which were substantially delayed. However, as
 9   explained by the Ninth Circuit, “The ADA prohibits discrimination because of disability, not
10   inadequate treatment for disability.” Simmons, 609 F.3d at 1022 (county jail's failure to “lessen
11   [inmate's] depression” by offering programs or activities “is not actionable under the ADA”). Thus,
12   as currently pled, Plaintiff’s Count II does not state a claim under this federal law.
13   III.      CONCLUSION
14             Accordingly,
15             IT IS HEREBY ORDERED that Plaintiff’s Motion for Permission for Leave to Amend
16   Complaint (“Plaintiff’s Motion”) (ECF No. 39) is GRANTED in part and DENIED in part.
17             IT IS FURTHER ORDERED that Plaintiff’s Motion seeking to file an Eighth Amendment
18   deliberate indifference to serious medical needs claim against Defendants Aranas and Hanf, in their
19   personal capacities for monetary damages is GRANTED.
20             IT IS FURTHER ORDERED that Plaintiff’s Motion seeking to file an Eighth Amendment
21   deliberate indifference to serious medical needs claim against Jane Doe, in her personal capacity for
22   monetary damages is DENIED for the reasons stated above.
23             IT IS FURTHER ORDERED that Plaintiff’s Motion seeking to file an Eighth Amendment
24   deliberate indifference to serious medical needs claim against Defendants Hanf, Aranas, and Doe,
25   in their official capacities for injunctive relief is DENIED without prejudice.
26             IT IS FURTHER ORDERED that Plaintiff’s Motion seeking to file a Fourteenth Amendment
27   due process claim for inadequate medical care is dismissed with prejudice as amendment would be
28   futile.
                                                       7
 1           IT IS FURTHER ORDERED that Plaintiff’s Motion seeking to file a Fourteenth Amendment

 2   for disparate treatment based on disability is DENIED without prejudice because Plaintiff’s claim,

 3   as stated, is conclusory.

 4           IT IS FURTHER ORDERED that Plaintiff’s Motion seeking to file a claim under Title II of

 5   the Americans with Disabilities Act is DENIED without prejudice for failing to assert allegations

 6   sufficient to state a claim.

 7           IT FURTHER ORDERED that the Clerk of the Court shall separate and electronically file

 8   the amended complaint attached to ECF No. 39 and send Plaintiff a courtesy copy. The amended

 9   complaint is the operative complaint in this case.

10           IT IS FURTHER ORDERED that the Clerk of the Court shall electronically SERVE a copy

11   of this order and a copy of Plaintiff’s amended complaint (ECF No. 39-1) on the Office of the

12   Attorney General of the State of Nevada by adding the Attorney General of the State of Nevada to

13   the docket sheet. This does not indicate acceptance of service.

14           IT IS FURTHER ORDERED that service must be perfected within ninety (90) days from

15   the date of this order pursuant to Fed. R. Civ. P. 4(m).

16           IT IS FURTHER ORDERED that subject to the findings of this screening order, within

17   twenty-one (21) days of the date of entry of this order, the Attorney General’s Office shall file a

18   notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it accepts

19   service; (b) the names of the defendants for whom it does not accept service, and (c) the names of

20   the defendants for whom it is filing the last-known-address information under seal. As to any of the

21   named defendants for whom the Attorney General’s Office cannot accept service, the Office shall

22   file, under seal, but shall not serve the inmate Plaintiff the last known address(es) of those

23   defendant(s) for whom it has such information. If the last known address of the defendant(s) is a

24   post office box, the Attorney General’s Office shall attempt to obtain and provide the last known

25   physical address(es).

26

27

28
                                                      8
 1          IT IS FURTHER ORDERED that if service cannot be accepted for any of the named

 2   defendant(s), Plaintiff shall file a motion identifying the unserved defendant(s), requesting issuance

 3   of a summons, and specifying a full name and address for the defendant(s). For the defendant(s) as

 4   to which the Attorney General has not provided last-known-address information, Plaintiff shall

 5   provide the full name and address for the defendant(s).

 6          IT IS FURTHER ORDERED that if the Attorney General accepts service of process for any

 7   named defendant(s), such defendant(s) shall file and serve an answer or other response to the

 8   amended complaint (ECF No. 39-1) within sixty (60) days from the date of this order.

 9          IT IS FURTHER ORDERED that if Plaintiff shall serve upon defendant(s) or, if an

10   appearance has been entered by counsel, upon their attorney(s), a copy of every pleading, motion or

11   other document submitted for consideration by the Court. Plaintiff shall include with the original

12   document submitted for filing a certificate stating the date that a true and correct copy of the

13   document was mailed or electronically filed to the defendants or counsel for the defendants. If

14   counsel has entered a notice of appearance, Plaintiff shall direct service to the individual attorney

15   named in the notice of appearance, at the physical or electronic address stated therein. The Court

16   may disregard any document received by a district judge or magistrate judge which has not been

17   filed with the Clerk, and any document received by a district judge, magistrate judge, or the Clerk

18   which fails to include a certificate showing proper service.

19

20          DATED: September 9, 2019

21

22

23
                                                   ELAYNA J. YOUCHAH
24                                                 UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                      9
